            Case 1:20-cr-00052-DLC Document 59 Filed 03/30/20 Page 1 of 2


                                       IRVING COHEN
                                          ATTORNEY AT LAW
    (212) 964-2544                                                                225 BROADWAY
   FAX (212) 406-2313                                                               SUITE 2700
ICOHENLAW@MSN.COM                                                              NEW YORK, N.Y. 10007


                                                                                    March 30, 2020

  VIA ECF

  Hon. Denise L. Cote
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

                                         RE: United States v. Tasha Burnett, S1 20 Cr. 52 (DLC)

  Dear Judge Cote:

          I am the attorney for Tasha Burnett in the abovementioned case having been duly
  appointed pursuant to the Criminal Justice Act. This letter is respectfully submitted to request
  that the Court authorize the appointment of my associate, Chanel Sochacki, Esq., to assist me in
  representing Ms. Burnett in this matter.

          In several recent cases, judges in this District have approved the appointment of an
  associate to assist me in multi-defendant cases in which there was a large amount of discovery
  and, often, complicated factual and legal issues. As with those cases, this one has presented me
  with the need for assistance from Ms. Sochacki. The discovery in this case is voluminous and
  includes: three months of intercepts resulting in approximately 25,000 calls/communications,
  GPS data, toll data, surveillance (consisting of both videos and photographs), controlled buys,
  evidence seized from warrants, and possible DNA evidence.

          Ms. Sochacki has been appointed as an associate attorney in several cases in this district,
  including: United States v. Martinez, 17 Cr. 123 (LAP); United States v. Lopez, 16 Cr. 719
  (RJS); United States v. Gonzalez, 15 Cr. 608 (KPF); United States v. Gallicchio, 17 Cr. 390
  (ALC); United States v. Melman, 17 Cr. 350 (KBF); and United States v. Griffin, 18 Cr. 454
  (KPF). Ms. Sochacki has been instrumental in assisting me in discovery review and legal
  research and writing, especially during my physical absence from the office – in California – due
  to the current public health crisis related to COVID-19.

          I am highly conscious of needlessly expending CJA funds. In this case I believe the
  appointment of my associate will actually result in a saving by relieving me of tasks that would
  be billed at a higher rate. I respectfully ask Your Honor to approve the appointment of Ms.
  Sochacki at a billing rate of $90.00 per hour nunc pro tunc to March 6, 2020.
        Case 1:20-cr-00052-DLC Document 59 Filed 03/30/20 Page 2 of 2


IRVING COHEN
ATTORNEY AT LAW



                                               Very truly yours,

                                               /s/ Irving Cohen
                                               IRVING COHEN




                                     2
